Appeal by defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered July 7, 1980, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. 11 Defendant’s knowing participation as a “wheelman” in a brutal *522robbery of a young man for his bicycle was sufficient to sustain his conviction as an accomplice (see People v Jackson, 44 NY2d 935, revg 55 AD2d 961 and 62 AD2d 1186; People v Keitt, 42 NY2d 926). Any claimed errors in the court’s charge were not objected to at trial, and thus are not preserved for our review (CPL 470.05, subd 2). We decline to exercise our discretion in this regard. We have considered defendant’s remaining contentions, and find them to be without merit. Lazer, J. P., Niehoff, Boyers and Lawrence, JJ., concur.